                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION at LEXINGTON

MITSUI SUMITOMO INSURANCE USA,             )
INC. as subrogee of ASAHI                  )
BLUEGRASS FORGE CORPORATION,               )
                                           )
        Plaintiff,                         )         Civil Case No.
                                           )         5:18-cv-152-JMH
                                           )
V.                                         )
                                           )
DENHAM-BLYTHE COMPANY, INC.,               )         SECOND AMENDED MEMORANDUM
et al.,                                    )         OPINION AND ORDER
                                           )
        Defendants.                        )

                               **    **   **    **    **

        This matter comes before the Court on Defendant Denham-Blythe

Company, Inc’s (“Denham-Blythe”) Motion to Dismiss Pursuant to

Federal       Rule   of   Civil     Procedure     12(b)(6).    [DE    20].   Having

considered the matter fully, and being otherwise sufficiently

advised, the undersigned will grant Defendant Denham-Blythe’s

Motion to Dismiss Pursuant to Federal Rule of Civil Procedure

12(b)(6) [DE 20].

                      FACTUAL AND PROCEDURAL BACKGROUND

        This case arises from a January 31, 2011 design-build contract

(“the     Contract”)       between    Asahi     Bluegrass     Forge    Corporation

(“Asahi”) and Denham-Blythe for the construction of a 68,000 square

foot manufacturing facility (“the Building”). [DE 20-1, at 2].

“Denham-Blythe and Asahi utilized AIA Document A141 – 2004 Standard

Form     of    Agreement     Between      Owner      and   Design-Builder,     with
modifications specific to this job, for the Contract.” [DE 20-1,

at 2 (citing [DE 20-2])]. On March 2, 2012, the roof of the Building

was damaged by severe winds and was subsequently repaired by

Denham-Blythe. [DE 20-1, at 2]. Again, on March 1, 2017, the roof

of the Building sustained damage from severe winds, and Denham-

Blythe completed both the temporary repair work and permanent

repair work. Id.

     After the roof was damaged on March 1, 2017, Asahi submitted

property damages claims to its insurer, Plaintiff Mitsui Sumitomo

Insurance USA, Inc. (“Mitsui”). Id. “According to the Complaint,

Mitsui Sumitomo made payments to Asahi in response to the claims

in   the     amount   of    $1,315,092.00     under    policy   PKG3126694

(hereinafter referred to as ‘the Policy’) with effective dates of

October 1, 2016 through October 1, 2017.” Id. (citing [DE 20-3]).

On February 22, 2018, Mitsui, as subrogee of Asahi, filed its

Complaint [DE 1] against Denham-Blythe, BlueScope, Varco, and

Arrow asserting subrogation rights against Defendants for the

amounts paid to repair the property damage caused by the 2017

severe     winds.   [DE   1].   Mitsui’s   claims   against   Denham-Blythe

include negligence, breach of contract, breach of warranty of

workmanlike services, and negligent misrepresentation.              Id.   On

April 13, 2018, Denham-Blythe filed the present Motion to Dismiss

[DE 20].



                                      2 
 
                       STANDARD OF REVIEW

     Federal Rule of Civil Procedure 12(b)(6) provides that a

complaint may be attacked for failure “to state a claim upon which

relief can be granted.” To survive a Rule 12(b)(6) motion to

dismiss, a complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U. S. 544, 570 (2007)). “A motion

to dismiss is properly granted if it is beyond doubt that no set

of facts would entitle the petitioner to relief on his claims.”

Computer Leasco, Inc. v. NTP, Inc., 194 F. App’x 328, 333 (6th

Cir. 2006). When considering a Rule 12(b)(6) motion to dismiss,

the court will presume that all the factual allegations in the

complaint are true and draw all reasonable inferences in favor of

the nonmoving party. Total Benefits Planning Agency v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing

Great Lakes Steel v. Deggendorf, 716 F.2d 1101, 1105 (6th Cir.

1983)). “The court need not, however, accept unwarranted factual

inferences.” Total Benefits Planning Agency, 552 F.3d at 434

(citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th

Cir. 1987)).




                                3 
 
                                                                      DISCUSSION

    A. DEFENDANT DENHAM-BLYTHE’S MOTION TO DISMISS PURSUANT TO RULE
                                12(B)(6)

              In support of dismissal, Defendant Denham-Blythe argues the

following:                        (1)           “Kentucky            law    recognizes    the   sacred      right    to

contract;” (2) “[t]he claim is barred by the waiver of subrogation

clause contained in the design build contract between Denham-

Blythe                  and            Asahi                   Bluegrass    Forge    Corporation;”     (3)    “[t]he

insurance policy issued by Plaintiff to Asahi Bluegrass Forge

Corporation granted Asahi the right to waive subrogation;” and (4)

“[t]he claim is barred by the dispute resolution clauses in the

contract.” [DE 20-1, at 1].

                                   1. KENTUCKY LAW AND THE RIGHT TO CONTRACT

              Denham-Blythe correctly asserts, “Kentucky Courts have long

honored the freedom to contract[,]” and “The Kentucky Supreme Court

has           affirmed                     this                principle   many     times.”   [DE   20-1,    at     4].1

“Generally, the doctrine of freedom to contract prevails and, in

the absence of ambiguity, a written instrument will be enforced

strictly                     according                         to   its    terms.”    Mullins   v.    N.     Kentucky


                                                            
1 To support these assertions, Denham-Blythe cites to both Frear v. P.T.A.
Industries, Inc., 103 S.W.3d 99, 106 (Ky. 2003) and Mullins v. N. Kentucky
Inspections, Inc., No. 2009-CA-000067-MR, 2010 WL 3447630, at *1-2 (Ky. Ct.
App. Sept. 3, 2010) (citing Jones v. Hanna, 814 S.W.2d 287, 289 (Ky. Ct. App.
1991)). However, Denham-Blythe misattributes a quote from Mullins as a quote
from Frear, likely due to the Mullins Court citing Frear. [DE 20-1, at 4
(incorrect citations omitted)]. Additionally, the citation number Denham-Blythe
provides for Mullins is, in fact, the citation number for Frear. In the future,
to better serve both their client and judicial economy, Denham-Blythe’s counsel
should proofread their pleadings before filing them with the Court.

                                                                            4 
 
Inspections, Inc., No. 2009-CA-000067-MR, 2010 WL 3447630, at *1

(Ky. Ct. App. Sept. 3, 2010) (citing Frear v. P.T.A. Industries,

Inc., 103 S.W.3d 99, 106 (Ky. 2003)); see also Commonwealth v. L.

G. Wasson Coal Mining Corp., Ky., 358 S.W.2d 347 (1962) (“In

considering the legality of Contract B, we recognize the sacred

right to contract without undue interference.”). In Mullins, the

Supreme Court of Kentucky recited Jones v. Hanna, 814 S.W.2d 287,

289 (Ky. Ct. App. 1991) as follows:

     “[C]ontracts voluntarily made between competent persons
     are not to be set aside lightly. As the right of private
     contract is no small part of the liberty of the citizen,
     the usual and most important function of courts is to
     enforce and maintain contracts rather than to enable
     parties to escape their obligations on the pretext of
     public policy or illegality. If the legality of the
     contract can be sustained in whole or in part under any
     reasonable interpretation of its provisions, courts
     should not hesitate to decree enforcement.”

Mitsui, 2010 WL 3447630, at *1 (quoting Jones, 814 S.W.2d at 289).

      “The terms of an unambiguous contract cannot be varied by

extrinsic evidence.” Luttrell v. Cooper Industries, Inc., 60 F.

Supp. 2d 629, 631 (E.D. Ky. Oct. 27, 1998) (citing O.P. Link Handle

Co. v. Wright, 429 S.W.2d 842 (Ky. 1968)). “Thus, a court may not

consider parol evidence when interpreting a contract unless the

contract is ambiguous.” Luttrell, 60 F. Supp. 2d at 631 (citing

Schachner v. Blue Cross and Blue Shield of Ohio, 77 F.3d 889, 893

(6th Cir. 1996)). “Contract language is not ambiguous unless it is

subject to two reasonable interpretations.” Id; see also Hazard


                                 5 
 
Coal Corp. v. Knight, 325 S.W.3d 290, 298 (Ky. 2010) (quoting

Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 385

(Ky. Ct. App. 2002) (“‘A contract is ambiguous if a reasonable

person would find it susceptible to different or inconsistent

interpretations.’”)). “The determination that a contract suffers

from ambiguity must be based upon the common, plain meaning of the

language of the contract.” Luttrell, 60 F. Supp. 2d at 631 (citing

Kentucky–West Virginia Gas Co. v. Browning 521 S.W.2d 516 (Ky.

1975)). In Luttrell, the Court, finding it “is not required to

read a contract in a vacuum,” stated the following:

     “A contract is to be construed as a whole so as to
     ascertain and give effect to the true intent of the
     parties, and the circumstances under which the contract
     was executed and the conduct of the parties thereafter
     can be considered by the Court in determining what their
     intention was, without it becoming a violation of the
     parol evidence rule.”

Luttrell, 60 F. Supp. 2d at 631 (quoting Rudd–Melikian, Inc. v.

Merritt, 282 F.2d 924, 928 (6th Cir.1960)). “‘If the language is

unambiguous, the meaning of the language is a question of law, and

the intent of the parties must be discerned from the words used in

the instrument.’” Luttrell, 60 F. Supp. 2d at 631 (quoting Taggart

v. U.S. 880 F.2d 867, 870 (6th Cir. 1989)). “The court will not

create an ambiguity where none exists.” Friction Materials Co.,

Inc. v. Stinson, 833 S.W.2d 388 (Ky. Ct. App. 1992)).

     Additionally, Denham-Blythe argues that under Kentucky law,

contracts with exculpatory clauses are generally treated the same

                                6 
 
as any other contract. [DE 20-1, at 5 (citing Cumberland Valley

Contractors, Inc. v. Bell County Coal Corp., 238 S.W.3d 644 (Ky.

2007))]. In Cumberland Valley Contractors, Inc., the Supreme Court

of Kentucky found, “Recognizing the importance of freedom to

contract,   the   courts   of   this   Commonwealth   have   traditionally

enforced exculpatory provisions unless such enforcement violates

public policy.” Cumberland Valley Contractors, Inc., 238 S.W.3d at

650 (citing Cobb v. Gulf Refining Co., 145 S.W.2d 96, 99 (1940)).

Citing Cumberland Valley Contractors, Inc., Denham-Blythe argues,

“[I]t is clear that Kentucky courts will enforce the contractual

terms absent some strong public policy to the contrary. There is

no statutory or case law setting forth a public policy prohibiting

or limiting wavier of subrogation clauses.” [DE 20-1, at 5 (citing

Cumberland Valley Contractors, Inc., 238 S.W.3d at 650)].

     Mitsui neither disputes that Kentucky law honors the basic

right to contract nor contends that a public policy prohibiting or

limiting waiver of subrogation clauses exists. [DE 25]. Instead,

Mitsui argues the Contract [DE 20-2] is ambiguous, so the Court

should deny Denham-Blythe’s Motion to Dismiss [DE 20] and allow

the Parties to engage in discovery to determine the intent of the

contracting parties. [DE 25, at 13-17].




                                       7 
 
    2. WHETHER PLAINTIFF’S CLAIM IS BARRED BY THE DISPUTE RESOLUTION
                         CLAUSES IN THE CONTRACT

        Denham-Blythe argues section A.4.3.1 of the Contract requires

the Parties “submit this matter to nonbinding mediation,” and in

the event mediation is unsuccessful, section A.4.4.1 requires “the

parties must submit this matter to arbitration.” [DE 20-1, at 13].

Specifically, sections A.4.3.1 and A.4.4.1 of the Contract state

the following:

        § A.4.3.1
        Any claim arising out of or related to the Design-Build
        Contract, except those waived as provided for in Section
        A.4.1.10, A.9.10.4 and A.9.10.5, shall, after initial
        decision of the Claim or 30 days after submission of the
        Claim for initial decision, be subject to mediation as
        a condition precedent to arbitration or the institution
        of legal or equitable or other binding dispute
        resolution proceedings by either party.

        § A.4.4.1
        Claims, except those waived as provided for in Sections
        A.4.1.10, A.9.10.4 and A.9.10.5, for which initial
        decisions have not become final and binding, and which
        have not been resolved by mediation, but which are
        subject to arbitration pursuant to Sections 6.2 and 6.3
        of the Agreement or elsewhere in the Design-Build
        Documents, shall be decided by arbitration which, unless
        the parties mutually agree otherwise, shall be in
        accordance with the Construction Industry Arbitration
        Rules of the American Arbitration Association currently
        in effect at the time of the arbitration. The demand for
        arbitration shall be filed in writing with the other
        party to the Design-Build Contract and with the American
        Arbitration Association.

[DE 20-2, at 32-33].

        In   addition   to   Denham-Blythe   citing   the   aforementioned

dispute resolution provisions, Denham-Blythe asserts, “Kentucky


                                      8 
 
jurisprudence    favors    the        enforcement    of    private    arbitration

contracts[,]” and “there is a strong federal policy favoring

arbitration,    ‘even    where    the     results     would    be    the    possibly

inefficient    maintenance       of    separate     proceedings      in    different

forums.’” [DE 20-1, at 12 (citing Kodak Mining Co. v. Carrs Fork

Corp.,   669    S.W.2d    917,    919     (Ky.    1984);      Fite   and     Warmath

Construction Co., Inc. v. MYS Corp., 559 S.W.2d 729, 734 (Ky.

1977); Prudential Resources Corp. v. Plunkett, 583 S.W.2d 97, 99

(Ky. 1979); Answers in Genesis of Ky., Inc. v. Creation Minstries

Int’l. Ltd., 556 F.3d 467, 468 (6th Cir. 2009); Moses H. Cone Mem’l

Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24 (1983); Telecom

Decision Makers, Inc. v. Birch Comm’s, Inc., 2015 WL 5722817, at

*3 (W.D. Ky. Sept. 29, 2015), aff’d, 654 F. App’x 218 (6th Cir.

2016))]. Denham-Bltyhe further asserts, “Kentucky Courts have

consistently noted that arbitration clauses contained in contracts

between architects and owners are enforceable.” [DE 20-1, at 12

(citing Conrad v. Humphrey, 84 S.W. 313 (Ky. 1905); Buck Run

Baptist Church, Inc. v. Cumberland Sur. Ins. Co., Inc., 983 S.W.2d

501 (Ky. 1988); Stewart Services, Inc. v. Tilford Mechannical

Contractors, Inc., 2004 WL 1046370 (Ky. Ct. App. May 7, 2004);

Presnell Const. Managers, Inc. v. EH Const., LLC, 134 S.W.3d 575

(Ky. 2004))].    Mitsui does not dispute Denham-Blythe’s assertions

that Kentucky jurisprudence and federal policy favor arbitration

and arbitration clauses are enforceable. [DE 25]. Instead, while

                                          9 
 
acknowledging   Denham-Blythe   referred   to   sections   A.4.3.1   and

A.4.4.1, Mitsui contends, “[Denham-Blythe] omits discussion of §

A.4.2.2 which in fact precludes the parties from engaging in

alternative dispute resolution.” [DE 25, at 17].

     Section A.4.2.2 of the Contract states the following:

     If the parties have not identified a Neutral in Section
     6.1 of the Agreement or elsewhere in the Design-Build
     Documents then, except for those claims arising under
     Sections A.10.3 and A.10.5, the Owner shall provide an
     initial decision. An initial decision by the Owner shall
     be required as a condition precedent to mediation of all
     Claims between the Owner and Design-Builder arising
     prior to the date final payment is due, unless 30 days
     have passed after the Claim has been referred to the
     Owner with no decision having been rendered by the Owner.

[DE 20-2, at 32]. Pursuant to Section A.4.2.3:

     The initial decision pursuant to Sections A.4.2.1 and
     A.4.2.2 shall be in writing, shall state the reasons
     therefore and shall notify the parties of any change in
     the Contract Sum or Contract Time or both. The initial
     decision shall be final and binding on the parties but
     subject first to mediation under Section A.4.3 and
     thereafter to such other dispute resolution methods as
     provided in Section 6.2 of the Agreement or elsewhere in
     the Design-Build Documents.

Id. Mitsui correctly asserts Sections A.10.3 and A.10.5 “concern

claims regarding hazardous materials which are irrelevant here.”

[DE 25, at 18 (citing [DE 20-2, at 42])]. Regarding Section 6.1 of

the Agreement, the contracting parties were directed to appoint an

“individual to serve as a Neutral pursuant to Section A.4.2 of

Exhibit A, Terms and Conditions,” but the contracting parties chose

not to do so. [DE 20-2, at 6]. Since the contracting parties failed


                                  10 
 
to identify a Neutral, Section A.4.2.2 required Asahi, the Owner,

to provide an initial decision. [DE 20-2, at 32].

        According to the plain meaning of Section A.4.2.2, Asahi was

required to make an initial decision as a condition precedent to

the mediation of claims arising prior to the date final payment

was due or within thirty (30) days of the claim being referred to

Asahi for an initial decision. Id. (emphasis added). The claim in

question did not arise prior to the date final payment was due.

However, more than thirty days have passed since the claim was

submitted to Asahi for an initial decision. Mitsui’s argument that

“the     parties     cannot   proceed      to   other     alternative    dispute

resolutions of the Construction Contract since Asahi’s [initial]

decision in this case was to have its carrier file this suit in

lieu of mediation” is unavailing. [DE 25, at 18]. A legal action,

such as the present case, is not an initial decision as intended

under    Section     A.4.2.   Instead,     pursuant     to   Sections   A.4.2.2,

A.4.2.3, A.4.3.1, and A.4.4.1, the initial decision was meant to

be a written decision by Asahi that would have been final and

binding    but     first   must   have   been   subject      to   mediation,   and

ultimately, if mediation did not resolve the matter, the claim

would be subject to arbitration. [DE 20-2, at 32-33].

        Mitsui correctly asserts, “Courts must ‘place arbitration

agreements on equal footing with other contracts . . . enforce[ing]

them according to their terms.’” [DE 25, at 17-18 (citing Scott v.

                                         11 
 
Louisville   Bedding   Co.,    404   S.W.3d        870,   875   (Ky.   Ct.   App.

2013)(citing AT&T Mobility LLC v. Conception, 131 S.Ct. 1740,

1745(2011)))].   Pursuant     to   the     terms    of    the   present   dispute

resolution provisions, absent an initial decision from Asahi, and

thirty (30) days having passed after submission of the claim to

Asahi for initial decision, the claim was subject to mediation

then arbitration. [DE 20-2, at 32-33]. In lieu of the contracting

parties mediating as directed by the Contract, Mitsui, as subrogee

of Asahi, brought this action. As Denham-Blythe correctly asserts,

to allow Asahi to ignore the express dispute resolution provisions

found in the Contract that require mediation and arbitration and

file a lawsuit instead would run afoul of both Kentucky and federal

precedent and policy and render dispute resolution provisions

“null and void.” [DE 26, at 8-9]. If a contracting party could

avoid mediation and arbitration by opting to file a lawsuit,

dispute resolution provisions requiring mediation and arbitration

would serve no purpose because parties who do not favor mediation

or arbitration would simply file a lawsuit to avoid alternative

dispute resolution. Accordingly, the Court will grant Denham-

Blythe’s Motion to Dismiss [DE 20], dismiss Mitsui’s claims against

Denham-Blythe without prejudice, and direct Mitsui to comply with

the dispute resolution provisions set forth in the Contract.




                                     12 
 
                              CONCLUSION

     Therefore, having considered the matter fully, and being

otherwise sufficiently advised,

     IT IS ORDERED as follows:

     (1)   Defendant Denham-Blythe Company, Inc’s Motion to Dismiss

           Pursuant to Federal Rule of Civil Procedure 12(b)(6) [DE

           20] is GRANTED;

     (2)   Plaintiff Mitsui Sumitomo Insurance USA, Inc.’s claims

           against   Denham-Blythe   Company   are   DISMISSED   WITHOUT

           PREJUDICE; and

     (3)   Plaintiff Mitsui Sumitomo Insurance USA, Inc. shall

           COMPLY with the dispute resolution provisions set forth

           in the Contract.

     This the 30th day of April, 2019.




                                  13 
 
